Exhibit 1 For Immediate Release Pointer Telocation Reports $16.75 Million in Revenue in Q1 2010 - 4.7% Growth Compared to Q1 2009 · EBITDA of $2.75 million · Net debt balance of $20.1 million, down from $25.8 million at March 2009. Rosh HaAyin, Israel May 25th, 2010 Pointer Telocation Ltd. (Nasdaq Capital Market: PNTR,Tel-Aviv Stock Exchange: PNTR) - a leading developer, manufacturer and operator of advanced command and control technologies and roadside assistance services for the automotive industry, announced today its financial results for the first quarter of 2010. Financial Highlights: Revenue: Pointer's revenue for the first quarter of 2010 was $16.75 million as compared to $16 million, for the comparable period in 2009. International activities constituted 21% of total revenues compared with 24% for the comparable period in 2009. Revenues from products were $4.8 million, consisting 29% of total revenues, as compared to $5.2 million for the first quarter of 2009. Revenues from services increased 10% to $11.9 million compared to $10.8 million for the first quarter of 2009 and constituted 71% of total revenue, compared to 67%, for the same period in 2009. Gross Profit: For the first quarter of 2010, gross profit decreased 7% to $6.4 million from $6.9 million in the first quarter of 2009. As a percentage of revenues, gross profit was approximately 38% in the first quarter of 2010, as compared to 43% for the same period in 2009. Gross margin decreased mainly as a result of the increased contribution of services to total revenue. Operating Income: Pointer reported operating income of $1.6 million for the first quarter of 2010, compared to an operating income of $1.8 million for the first quarter of 2009. Net Income:Pointer recorded a net income attributable to Pointer’s shareholders for the first quarter of 2010 of $65 thousand, or $0.01 per share, as compared to net income of $3 thousand for the first quarter of 2009. Net income attributable to a non-controlling interest in the first quarter of 2010 was $0.5 million, as compared to $1.1 million in the first quarter of 2009. For first quarter of 2010, net income, before giving effect to the exclusion of those earnings relating to non-controlling interests in accordance with SFAS 160, was $0.5 million. EBITDA: Pointer's EBITDA decreased to $2.75 million in the first quarter of 2010, as compared to $3.14 million for the comparable period in 2009. Net Liabilitiesto banks and others decreased by $5.7 million to $20.1 million as of March 31, 2010 compared to $25.8 million as of March 31, 2009. Danny Stern, Pointer CEO, said: "Pointer's technology, know-how and strong market presence continue to draw an increased number of business partners from new countries and from various sectors – car dealers, fleet operators as well as insurance companies – who are motivated by the increased demand for high-quality technology and services. As in the past years, Pointer's financial strength, based on its strong EBITDA enables us to continue to invest more than 10% of our revenues from products in R&D, and expand our development of new markets, while at the same time continuing to service our debt. Conference Call Information: Pointer Telocation's management will host a conference call with the investment community to review and discuss the financial results: Conference call will take place on 9:30 AM EST, 16:30 Israel time. To listen to the call, please dial in to one of the following teleconferencing numbers. Please begin placing your call at least 5 minutes before the conference call commences. From USA: +1-888-281-1167 From Israel: 03-918-0664 A replay will be available from May 26th, 2010 at the company website: www.pointer.com. Reconciliation between results on a GAAP and Non-GAAP basis. Reconciliation between results on a GAAP and Non-GAAP basis is provided in a table immediately following the Condensed Interim Consolidated Statements of Cash Flows. Pointer uses EBITDA as a non-GAAP financial performance measurement. EBITDA is calculated by adding back to net income financial expenses, taxes, depreciation and amortization including in respect of our non-cash impairment charge related to the fair market value of the business with certain customers from our acquisition of Cellocator. The purpose of such adjustments is to give an indication of our performance exclusive of non-GAAP charges that are considered by management to be outside of our core operating results. EBITDA is provided to investors to complement results provided in accordance with GAAP, as management believes the measure helps illustrate underlying operating trends in the Company’s business and uses the measure to establish internal budgets and goals, manage the business and evaluate performance. We believe that these non-GAAP measures help investors to understand our current and future operating cash flow and performance, especially as our three most recent acquisitions have resulted in amortization and non-cash items that have had a material impact on our GAAP profits. EBITDA should not be considered in isolation or as a substitute for comparable measures calculated and should be read in conjunction with our consolidated financial statements prepared in accordance with GAAP. These non-GAAP financial measures may differ materially from the non-GAAP financial measures used by other companies. Forward Looking Statements This press release contains historical information and forward-looking statements within the meaning of The Private Securities Litigation Reform Act of 1995 with respect to the business, financial condition and results of operations of the Company. The words “believe,” “expect,” "anticipate," “intend,” "seems," “plan,” "aim," “should” and similar expressions are intended to identify forward-looking statements. Such statements reflect the current views, assumptions and expectations of the Company with respect to future events and are subject to risks and uncertainties. Many factors could cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, including, among others, changes in the markets in which the Company operates and in general economic and business conditions, loss or gain of key customers and unpredictable sales cycles, competitive pressures, market acceptance of new products, inability to meet efficiency and cost reduction objectives, changes in business strategy and various other factors, both referenced and not referenced in this press release. Various risks and uncertainties may affect the Company and its results of operations, as described in reports filed by the Company with the Securities and Exchange Commission from time to time. The Company does not assume any obligation to update these forward-looking statements. About Pointer Telocation: Pointer Telocation is a leading provider of technology and services to the automotive and insurance industries, offering a set of services including Road Side Assistance, Stolen Vehicle Recovery and Fleet Management. Pointer has a growing client list with products installed in over 400,000 vehicles across the globe: the UK, Greece, Mexico, Argentina, Brazil, Russia, Croatia, Germany, Czech Republic, Latvia, Turkey, Hong Kong, Singapore, India, Costa Rica, Norway, Venezuela, Hungary, Israel and more. Cellocator, a Pointer Products Division, is a leading AVL (Automatic Vehicle Location) solutions provider for stolen vehicle retrieval, fleet management, car & driver safety, public safety, vehicle security and more. In 2004, Cellocator was selected as the official security and location equipment supplier for the Olympic Games in Athens. For more information: www.pointer.com. Contact: Zvi Fried, V.P. and Chief Financial Officer Yael Nevat, Commitment-IR.com Tel.; 972-3-572 3111 Tel: 972-9-741 8866 E-mail: zvif@pointer.com E-mail: yael@commitment-IR.com POINTER TELOCATION LTD. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands (except share and per share data) March 31, December 31, Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade receivables Other accounts receivable and prepaid expenses Inventories Total current assets LONG-TERM ASSETS: Long-term accounts receivable Severance pay fund Property and equipment, net Deferred income taxes Other intangible assets, net Goodwill Total long-term assets Total assets $ $ POINTER TELOCATION LTD. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands (except share and per share data) March 31, December 31, Unaudited LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Short-term bank credit and current maturities of long-term loans $ $ Trade payables Deferred revenues and customer advances Other accounts payable and accrued expenses Total current liabilities LONG-TERM LIABILITIES: Long-term loans from banks and others Other long-term liabilities Accrued severance pay SHAREHOLDERS' EQUITY: Pointer Telocation Ltd. shareholders' equity Non-controlling interest Total shareholders' equity Total liabilities and shareholders' equity $ $ POINTER TELOCATION LTD. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands (except share and per share data) Three months ended March 31, Year ended December 31, Unaudited Revenues: Products $ $ $ Services Total revenues Cost of revenues: Products Services Amortization of intangible assets Total cost of revenues Gross profit Operating expenses: Research and development Selling and marketing General and administrative Amortization of intangible assets Impairment of intangible asset - - Total operating expenses Operating income Financial expenses, net Other expenses, net 3 12 16 Income before taxes on income Taxes on income 19 Income after taxes on income Equity in losses of affiliate - Net income Less - net income attributable to non-controlling interest Net income (loss) attributable to Pointer Telocation Ltd. shareholders $
